Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sia US Patent Application Publication No. 2020/0223339.
Sia discloses a vehicle door assembly comprising:  
(clam 1) a door panel (30) a support member coupled to the door panel (102, 120 in figure 10; see paragraph #51), wherein the support member has an edge defining an opening in a top portion thereof (opening is formed between support 102 and door panel 30) , and wherein the support member defines at least one flange(103) extending into the opening from the edge; a switch bezel disposed at least partially within the opening (42 is bezel, 43 is switch; see element identified/defined by applicant as a switch bezel 42; see current application specification in paragraphs 30, 32 where switch bezel expression is defined), wherein the switch bezel includes at least one retaining feature  (see 106; paragraphs 51 and 52) configured to slidably engage the at least one flange (103); and a cover member (41, 101)coupled to a side portion of the support member.

In regard to claim 6 Kia discloses a cover member includes an edge portion disposed on an upper surface of the support member adjacent to the switch bezel See (figure 10 where the cover 41 extends along the side upward all the way to the top of the assembly to adjacent the switch bevel).  



5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 10 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sato JP2008284958.
Sato discloses a method of manufacturing a switch bezel comprising:
(claim 10) providing a support member (see 25, 41, 50, 22) having at least one flange (see 29 in figure 8) extending into an opening (see 25a in figure 7) defined in a top portion thereof; 
positioning a switch bezel (30) having at least one retaining feature proximate the opening (see figure 8, bevel 30 is approximate opening); 
sliding the at least one retaining feature under the at least one flange (see figure 10 wherein retaining feature 34 is slid down under flange 29);
 and snap-engaging the switch bezel with an edge of the support member (34 is a snap connection).   

In regard to claim 12, Sato discloses a door assembly comprising a support member(see 25, 41, 50, 22)  having an edge defining an opening (see 25a in figure 7) in a top portion thereof, wherein the support member defines at least one flange (29) extending into the opening; and a switch bezel (30) having at least one retaining feature that slidably engages the at least one flange (see end barb on 34 that abuts flange 29 in figure 10), wherein the switch bezel includes a rib configured to engage the edge of the support member (see annular downward rib portion of 34 upward of the barb contacting the vertical edge face portion of the opening).

Claims 12, 13, 17, 18 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kazuya JP 2016-124381 (cited by applicant).
Kazuya discloses a bezel assembly comprising:
(claim 12) a support member (garnish 12, 18 both in combination support the switch bezel) having an edge defining an opening (16) in a top portion thereof, wherein the support member defines at least one flange (48) extending into the opening; and
a switch bezel (17) having at least one retaining feature (30) that slidably engages the at least one flange (slides into flange opening 12H1), wherein the switch bezel includes a rib (28) configured to engage the edge of the support member.

In regard to claim 13, Kazuya discloses the switch bezel having a locating tab (35) defining a locating hole (in the attached machine translation tab 35 is described as having a mounting hole therein), and wherein the locating tab extends from a bottom surface thereof (see figure 5).

In regard to claim 17, Kazuya discloses the at least one flange includes a plurality of flanges (see plurality of flanges 47 identified in figure 5) and the at least one retaining feature includes a plurality of retaining features (see 30, 30), and wherein each of the plurality of retaining features slidably engages a lower surface of one of the plurality of flanges (in the attached machine translation the retaining feature 30 engages the flange 47).

In regard to claim 18, Kazuya discloses the rib (28) extending from a bottom surface proximate a peripheral edge thereof.

In regard to claim 19, Kazuya discloses the rib snap-engaging with the edge of the support member (the rib 28 is described as a snap claw member in the attached machine translation).


.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya JP 2016-124381 (cited by applicant) in view of Sia US Patent Application Publication No. 2020/0223339.
The Kazuya publication discloses a door assembly comprising:
(claim 1) a door panel (11); a support member (12, 18 both in combination support the switch bezel) coupled to the door panel, wherein the support member has an edge defining an opening (16) in a top portion thereof, and wherein the support member defines at least one flange (48) extending into the opening from the edge; a switch bezel (17) disposed at least partially within the opening, wherein the switch bezel includes at least one retaining feature (28 ) configured to slidably engage the at least one flange (28 fits down in a sliding manner into flange opening 12H1)


The Sia publication discloses a vehicle door assembly having a support member 102 for a switch bezel (42, 43).  The support member side wall has a decorative cover 41, 101 attached thereto, see paragraphs #24 and 46. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kazuya to couple a cover as taught by Sia to the side wall of Kazuya’s support member for a more aesthetically pleasing vehicle door interior.

In regard to claim 2, Kazuya’s switch bezel defines a rib (30) extending from a bottom surface thereof adjacent to a peripheral edge and configured to snap-engage with the support member.

In regard to claim 7 Kazuya discloses the at least one flange includes a plurality of first flanges extending from a first side and a plurality of second flanges extending from a second side (see figure 5 the at least one flange comprising a plurality of flanges with the forward upper portion 13 of the support having a plurality flanges 47 and the lower rear side 15 having a plurality of flanges each flange having openings 12H1).

In regard to claim 8 Kazuya discloses the at least one retaining feature includes a plurality of first retaining features (28) that slidably engage with the plurality of first flanges 47 and a plurality of second retaining features (30) that slidably engage with the plurality of second flanges at 12H1.

In regard to claim 9 Kazuya discloses each of the plurality of first retaining features (28) engage a lower surface of one of the plurality of first flanges (in the attached machine translation the first retaining feature is an engagement claw which upon insertion into  flange openings 12H1 engages the flange lower surface adjacent the opening).


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sia US Patent Application Publication No. 2020/0223339 in view of KR 970015116.
Sia meets the claim limitations as applied above.
The claimed invention is distinguishable over the Sia publication by its recitation of the cover having integral snap members and a receiving slot on the support member along with a 
 The KR 970015116 publication discloses a vehicle armrest for a door wherein a cover 30 is connected to a support by snap engagements 33, 34, 35 that are received in openings 123, 124, 125.  In addition the cover has a guide protrusion 32 fixed thereto that is received in an opening 22 formed in the support.   
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Sia to couple the cover as taught by KR 970015116 to the side wall of Sia’s support member cover using integral snap members and a receiving slot on the support member along with a locating aperture and corresponding locating projection as taught by KR 970015116 to so that The cover can be inserted or removed in a simple fashion.
In regard to claim 3, KR 970015116 discloses the support member defines a receiving slot (23/123, 24/124, 25/125) and a locating aperture in the side portion thereof (122/ 22).

In regard to claim 4, KR 970015116 discloses cover member (30) includes integrally formed snap members (33, 34, 35) received by the receiving slot.

In regard to claim 5, KR 970015116 discloses the cover member defines a locating projection (32) received by the locating aperture (22).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuya JP 2016-124381 (cited by applicant) in view of Sia US Patent Application Publication No. 2020/0223339.
Kazuya meets the claim limitations of claim 12 as applied above.

The claimed invention is distinguishable from the Kazuya publication by its recitation of a cover member coupled to a side portion of the support member wherein the a cover member 
The Sia publication discloses a vehicle door assembly having a support member 102 for a switch bezel (42, 43).  The support member side wall has a decorative cover 41, 101 attached thereto, see paragraphs #24 and 46. The decorative cover 41 includes an upper edge that is on the upper surface of the support member and aligned with the bezel 42. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kazuya to couple a cover as taught by Sia to the side wall of Kazuya’s support member for a more aesthetically pleasing vehicle door interior.

Allowable Subject Matter
Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The prior art listed on the attached PTO form 892 is cited for their switch bezels and/or armrests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612